      Case 21-08759          Doc 20       Filed 09/03/21 Entered 09/03/21 10:48:50                   Desc Main
                                            Document Page 1 of 2


                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION




In re:                                                       )             Case No. 21-08759
Christine M Nardulli                                         )             Chapter 13
                                                             )             Judge: A. Benjamin Goldgar
                                                             )
                             Debtor
                            NOTICE OF MOTION AND CERTIFICATE OF SERVICE

      Christine M Nardulli                                         DAVID CUTLER
      520 Indian Ridge Trail                                       4131 MAIN ST
      Wauconda, IL 60084                                           SKOKIE, IL 60076


Please take notice that on September 17, 2021 at 9:15 am, a representative of this office shall appear before the
Honorable Judge A. Benjamin Goldgar, or any judge sitting in that judge 's place, and present the Trustee's motion a
copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government . No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the following:

To appear by video, use this link: https//www.zoomgov.com/join. Then enter the meeting ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the meeting
ID and password.

Meeting ID and password. The meeting ID for this hearing is 160 817 7512 and the passcode is 623389. The
meeting ID and passcode can also be found on the judge 's page on the court's web site.

If you object to this motion and want it called on the presentment date above, you must file a Notice of Objection
no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion will be called
on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion without a hearing.

I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF
system on September 03, 2021.




                                                                   /s/ Dana Twombly
                                                                   FOR: Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
Ph: (630) 981-3888
      Case 21-08759       Doc 20     Filed 09/03/21 Entered 09/03/21 10:48:50            Desc Main
                                       Document Page 2 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION




In re:                                               )            Case No. 21-08759
Christine M Nardulli                                 )            Chapter 13
                                                     )            Judge: A. Benjamin Goldgar
                                                     )
                          Debtor

                         MOTION TO DISMISS FOR UNREASONABLE DELAY
                            AND FAILURE TO MAKE PLAN PAYMENTS

Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to 11 U.S.C.
Section 1307 (c) and in support thereof, states the following:


  1. The Debtor filed a petition under Chapter 13 on Thursday, July 22, 2021.
  2. The Debtor has failed to:
         a. Conclude the regularly scheduled Section 341 Creditor Meeting.
         b. Provide proof of all income.
         c. Commence making timely plan payments.
  3. As a result, the Debtor has failed to comply with the Bankruptcy Code and has caused an unreasonable
  delay that is prejudicial to creditors.

   WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).


                                                           Respectfully Submitted;
Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650                            /s/ Glenn Stearns
Lisle, IL 60532-4350                                       FOR: Glenn Stearns, Chapter 13 Trustee
